45 So.3d 934 (2010)
Daniel Dewayne McKELIVER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-4042.
District Court of Appeal of Florida, Fourth District.
October 13, 2010.
Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
*935 PER CURIAM.
In this appeal, we have reviewed the record and appellant's pro se brief. We grant appellate counsel's motion to withdraw filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the convictions and sentences except to the extent that we remand with directions that the trial court correct a scrivener's error in the written sentencing order for count IV to reflect the "30" days orally pronounced instead of "3" days. See Gallardo v. State, 991 So.2d 997, 998 (Fla. 4th DCA 2008) (noting that written sentence must be corrected to reflect trial court's unambiguous oral pronouncement).
Affirmed and remanded with directions.
GROSS, C.J., FARMER and STEVENSON, JJ., concur.